Citation Nr: 0116659	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-04 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of the retained metallic 
fragments of the right eye.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to April 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the RO.  

The veteran testified in Washington, D.C. at a hearing before 
the undersigned Member of the Board in May 2001.  

The veteran also submitted additional evidence at this 
hearing which was accompanied by the appropriate wavier of 
Regional Office jurisdiction.  



FINDINGS OF FACT

1.  The veteran's service-connected residuals of the retained 
metallic fragment of the right eye have been manifested by a 
small corneal scar and pain with episodic incapacity.  

2.  Right eye corrected distant visual acuity of 20/20, and 
corrected near visual acuity of 20/20 -1 is demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
not higher, for the service-connected residuals of the 
retained metallic fragment of the right eye are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000);  38 
C.F.R. §§ 4.7, 4.75, 4.76, 4.77, 4.80, 4.83a, 4.84a including 
Diagnostic Codes 6009, 6018, 6034, 6066 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran testified before the undersigned Member of the 
Board at a hearing in May 2001, that he experienced throbbing 
pain in his service-connected right eye after reading for an 
hour or more.  He stated that his eye would become fatigued 
and painful and that he episodically required a day off work 
from his accountant position.  The Board finds the veteran's 
testimony credible in this regard.  The veteran also avers 
that the RO failed to consider a medical opinion showing that 
he had an increased risk of retinal detachment.  

Historically, a careful review of the record shows that the 
veteran sustained a shell fragment wounds to the left eye in 
September 1967 during combat.  Surgical enucleation of the 
left eye was subsequently performed.  

A May 1969 VA examination (VAE) revealed that the veteran had 
distant right eye vision of 20/20, with approximately 6 to 8 
foreign bodies embedded around the right cornea, 
peripherally.  The fundus was normal.  

An April 1985 VAE reported a diagnosis of retained foreign 
bodies, right eye, secondary to shrapnel injury.  A VA 
clinical record dated in September 1991 showed that the 
veteran was assessed with a scar, and an atrophic hole of his 
right eye.  The impression was: "atrophic hole with SRF 
pigment surround."  The examiner also noted that the veteran 
had been warned of signs or symptoms of RD [retinal 
detachment].  

A January 1992 VAE noted four small retained corneal foreign 
bodies in the visual axis of the right eye.  A November 1992 
private medical report showed the presence of embedded small 
foreign bodies in the cornea, as well as a small corneal 
scar, right eye.  In September 1997, an addendum to that 
report showed that the veteran might develop a retinal 
detachment in the future due to the corneal scarring.  

Service connection for a right eye disability was established 
in a decision promulgated by the Board in October 1997.  A 
February 1998 rating action implemented this decision, and 
assigned a no percent rating.  The veteran filed a claim for 
an increased rating in June 1998, which was denied in the 
March 1999 rating decision.  The veteran next filed his 
Notice of Disagreement with that decision in May 1999, and 
subsequently perfected his claim, instituting the present 
appeal.  

The report of the December 1998 VAE showed that the veteran 
had no visual complaints on the right side.  The distance 
visual acuity was 20/25 on the right without correction and 
20/20 with correction.  The near visual acuity on the right 
without correction was 20/30 with correction it was 20/20 -1.  
An examination of the extraocular muscles demonstrated full 
range of motion on the right.  The slit lamp examination on 
the right demonstrated small midstromal metallic foreign 
bodies with no evidence of active disease involvement of the 
cornea.  There was mild peripheral corneal haze.  The 
anterior chamber was quiet and well formed.  The lens and 
iris appeared to be unremarkable.  The intraocular pressure 
on the right side was 12.  Fundal examination on the right 
was entirely unremarkable.  The pertinent right eye 
impressions were those of retained foreign bodies, right 
cornea consistent with previous trauma, good visual acuity 
and normal intraocular pressure, right eye, and normal 
posterior segment examination, right eye.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000).  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, 38 C.F.R. §§ 4.1, 4.2 (2000), however, for a claim 
for an increased rating, the primary concern is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking work, 38 C.F.R. 
§ 4.2 (2000), and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2000).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

Finally, the evaluation of the same disability or same 
manifestations under the various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2000).  

An unhealed injury of an eye, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent may be assigned during active pathology.  38 
C.F.R. § 4.84a; Diagnostic Code 6009.  

In Butts v. Brown, 5 Vet. App. 532 (1993) the Court held that 
the selection of the proper diagnostic code is not a question 
of law subject to the de novo standard of review by the 
Court.  Accordingly, the Court held in Butts that, as VA and 
the Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
may be evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  In the veteran's 
case, the service-connected residuals of the retained 
metallic fragments in the right eye have been evaluated on 
the basis of him having good visual acuity, normal 
intraocular pressure and a normal posterior segment 
examination of the right eye.  

Although the veteran's diagnosed right eye retained foreign 
bodies are not shown to be manifested by either impairment of 
visual acuity or loss in the field of vision, the VA rating 
schedule does provide for a minimum 10 percent evaluation for 
an unhealed eye injury during active pathology.  38 C.F.R. § 
4.84a, Diagnostic Code 6009.  

It is clear to the Board that the veteran's right eye injury 
is symptomatic, the service-connected right eye disability 
may be pursuant to 38 C.F.R. § 4.20 (2000), see also 
38 C.F.R. § 4.84a, Diagnostic Code 6018.  After a review of 
the evidence, the Board finds that the service-connected 
right eye injury residuals more closely approximates that a 
disability picture consistent with that warranting a 10 
percent rating in accordance with Diagnostic Code 6009, due 
to the veteran's testimony concerning the pain and episodic 
rest requirements.  

However, an evaluation greater than 10 percent for the 
service-connected right eye disability is not warranted.  
38 C.F.R. § 4.7 (2000).  Specifically, the December 1998 VAE 
report showed that there is no evidence of active disease of 
the cornea, and that the veteran had good visual acuity with 
normal intraocular pressure and posterior segment.  An 
examination of the extraocular muscles demonstrated full 
range of motion on the right.  The anterior chamber was quiet 
and well formed.  The lens and iris appeared to be 
unremarkable.  Fundal examination on the right was entirely 
unremarkable.  

Although the veteran's private physician did opine that there 
might be an increased risk of retinal detachment, this 
evidence does not show that he had a current retinal 
disability due to his service-connected residuals that could 
compensably rated.  

In brief, as the evidence shows that there was no impairment 
of visual acuity or field of vision, the basis for the 
assignment of an evaluation greater than 10 percent has not 
been presented.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  

Therefore, we decide that an evaluation of 10 percent, but 
not greater, is warranted for the service-connected residuals 
of the retained metallic fragments of the right eye.  

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition since service.  Although the veteran testified to 
the episodic rest requirements associated with his service-
connected condition, there is no evidence in the claims file 
to suggest that marked interference with employment is the 
result this condition.  Thus, the Board finds that the 
absence of such evidence is against referring the claim for 
consideration of an extraschedular rating for the 
service-connected disability.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled. The veteran was provided with an appropriate VA 
examination.  His referenced private treatment report is also 
of record.  There is no indication of any additional records 
which the RO failed to obtain.  

The veteran was notified in the rating decision, as well as 
the Statement of the Case (SOC) of the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, SOC, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  Given the favorable action taken 
in this case, VA has satisfied its duties to notify and to 
assist the veteran.  



ORDER

An increased rating of 10 percent for the service-connected 
residuals of the retained metallic fragments of the right eye 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

